Case: 15-30872      Document: 00513406986         Page: 1    Date Filed: 03/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                      No. 15-30872                                  FILED
                                                                                March 4, 2016
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk

                                                 Plaintiff-Appellee

v.

JOSEPH ST. PIERRE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CR-248


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Joseph St. Pierre, federal prisoner # 32181-034, was sentenced in
February 2012 to imprisonment for 97 months after pleading guilty to
receiving child pornography.         St. Pierre filed a notice of appeal from the
judgment in September 2015, more than three years after entry of judgment
and well beyond the time for appealing and the time for extending the appeal
period. See FED. R. APP. P. 4(b)(1)(A), (b)(4). St. Pierre’s appeal, which is far
outside the time limit, is frivolous. See United States v. Leijano-Cruz, 473 F.3d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30872   Document: 00513406986   Page: 2   Date Filed: 03/04/2016


                              No. 15-30872

571, 574 (5th Cir. 2006). Consequently, the appeal is DISMISSED, see 5TH
CIR. R. 42.2, and his motion for appointment of counsel is DENIED AS MOOT.




                                    2